JOHNSON, J.
In 1975 the Portland Metropolitan Area Local Government Boundary Commission approved the petition of the defendant board of county commissioners to dissolve the Mt. View Water District. The district was inactive without assets or a tax base. Voters had previously defeated both a bond issue to construct facilities and a levy to pay existing debts.
Plaintiff had obtained judgment against the district in 1974 for legal services. The validity of that judgment is not in issue. In 1976 plaintiff petitioned for an alternative writ of mandamus to compel the board to levy a tax sufficient to pay plaintiff’s judgment. Plaintiff appeals the trial court’s decision sustaining defendants’ demurrer.
ORS 198.365 provides that:
"(1) If the county board finds that the district is not active and that there is no need for the district, the board shall thereupon constitute a board of trustees for the purpose of paying the debts and disposing of the property of the district.
H« Hs H« sfc
"(3) If the assets of the district are insufficient to pay the debts of the district, the county board acting as a levying board for the district shall levy taxes within the limits of the authority of the district, for the liquidation of the debts * * (Emphasis supplied.)
 The taxing authority of the board when acting as a board of trustees is identical to that of the district. Any limitation on the district’s power to tax also limits the board’s power. Article XI, § 11(1) of the Oregon Constitution provides that "no taxing unit * * * shall in any year * * * raise a greater amount of revenue than its tax base * * * any tax levied in excess of any limitation imposed by this section shall be void.”
Affirmed.